DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
Response to Amendment
Claims 1, 10 and 19 have been amended.
Claims 1-5, 8-14 and 17-19 are pending.
Response to Argument
Applicant’s arguments/remarks filed on 03/10/2021 regarding claim rejections under 35 USC § 102 & 103 have been fully considered but are not fully persuasive.

35 U.S.C. § 102(a) (1) Rejections:
Argument 1: (Summary of pages 8-9 – Examiner emphasis - Bold)
Applicant argues that ”The cited portions of Shen do not disclose that a target device may comprise a “physical or a virtual object.” The cited portions of Shen repeatedly refer to the object as a “physical entity” including, but not limited to, cited paragraphs [0013]-[0016], [0010], [0027], and [0015]-[0030], In the rejection of claim 3, the Office Action states that Shen discloses that a target object can be a “virtual object” at paragraphs [0012] and [0066], However, paragraph [0012] of Shen only refers to a “physical entity” and paragraph [0066] discusses examples of “physical entities” in a building with no mention of a “virtual object.”

Examiner respectfully disagrees.
In particular, the amended limitation of claim 1 which states “the target device comprising a physical object or a virtual object:” this limitation does not require the target device to be a physical and a virtual object as argued by the applicant, instead, the limitation simply requires for a target device to be either a physical or virtual object. Support for applicant’s claim amendment is found in applicant’s specification (IFW [0007;0015;0038;0073]) where applicant consistently state that the target device is a physical object or a virtual device without requiring the target device to be a physical and a virtual object as argued by the applicant. In paragraph [0038] of the written description, applicant simply discloses a room and a floor in a building as examples of virtual objects. Furthermore, there is no claim in the disclosure where applicant explicitly require the target device to definitely be a virtual object or disclosing specific method/processing of achieving the determination. Instead, applicant explicitly required the target device to be a physical object (in response to determining that the target device is a physical object), thus allowing a broadest reasonable interpretation of the claim. Therefore, examiner broadly and reasonably interprets the process of determining whether the target device is a physical object as any process capable of determining that a target object is a physical object. Consistent with applicant’s written disclosure and examiner’s broadest reasonable interpretation of the claim, Shen [0019; 0063] discloses a process of traversing a relationship data to obtain a unique device identification information and determining that the obtained unique device identification information is associated/corresponds to a physical entity/object and obtaining the target data and the attribute data of the target physical entity through the unique 

Argument 2: (Summary of page 10 – Examiner emphasis - Bold)
…
Applicant argues that Shen did not disclose “determining whether the target device is a physical object;”
...
Claim 10 has been amended in a similar manner to claim 1. For at least the reasons applicable to claim 1, the cited portions of Shen do not teach all of the elements of claim 10. Additionally, the cited portions of Smith when combined with Shen do not teach all of the elements of claim 10. As such, Applicant respectfully requests withdrawal of the Section 103 rejections of claim 10, as well as the Section 103 rejections of claims 11-14 and 17-18 which depend from claim 10.

Response:
Examiner respectfully disagrees.
In particular, see detailed response to argument 1. 
Furthermore, applicant’s written description did not provide an explicit definition of the process of determining whether the target device is a physical object, thus allowing a broadest reasonable interpretation of the claim. Therefore, examiner broadly and reasonably interprets the process of determining whether the target device is a physical object or virtual object as any process capable of determining that a target 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9 and 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shen et al. (CN 107688627 A).

Regarding claim 1, Shen discloses a method for managing data in an Internet of Things (Subsystems of a building), the method comprising (Shen, [0008], discloses a method for managing data of the Internet of Things, which is used to manage multiple different subsystems of a building):
receiving a relationship data query request (query for a relationship data) carrying a target device identifier (uniquely identified, ID) sent by a query device (Shen, [0019;0063], discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. Physical entities are uniquely identified by an ID which a user uses to query for a relationship data, data package which includes relation data corresponding to the desired subsystem or physical entity is obtained, [0063]);
wherein the target device identifier is associated with a target device (Shen, [0019;0063], discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. The user query provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. Physical entities are uniquely identified by an ID which a user uses to query for a relationship data, data package which includes relation data corresponding to the desired subsystem or physical entity is obtained, [0063]);
the target device comprising a physical object or a virtual object (Shen, [0019; 0063], discloses a user instructions/query which provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. The 
acquiring (retrieving relationship data), based on the target device identifier, all relationship data corresponding to the target device from a relationship database (Shen, [0019-0028],  discloses a relational data storage unit/database for storing relational data of a physical entity to mark the relation between the physical entity and other peer physical entities, [0027]. Shen [0019] also discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. The user query provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. Physical entities are uniquely identified in by ID used to query a semantic database for relationship data, which is retrieved from the relational data storage unit of the sematic database by matching the unique identifier of the target subsystem in a query to retrieve relationship data of a corresponding subsystem/physical entity); 
returning, to the query device, all the relationship data corresponding to the target device (Shen, [0019-0028], discloses a relational data storage unit for storing relational data of a physical entity to mark the relation between the physical entity and other peer physical entities, [0027]. Shen [0019] also discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity 
determining whether the target device is a physical object (Shen [0019] discloses a process of traversing a relationship data to obtain a unique device identification information and determining that the obtained unique device identification information is associated/corresponds to a physical entity/object and obtaining the target data and the attribute data of the target physical entity through the unique identification information) and
in response to determining that the target device is a physical object (physical entity) the method further comprising (Shen, [0019-0020], discloses a process of traversing a relationship data to obtain a unique device identification information and determining that the obtained unique device identification information is associated/corresponds to a physical entity/object and obtaining the target data and the attribute data of the target physical entity through the unique identification information):

 the preset attribute model comprising at least one pre-defined attribute (Category of physical entity) of the target device (Shen, [0013-0016], discloses that the attribute data of the physical entities (Target devices) of the same category have the same preset data format, and the relationship data of the physical entities of the same category have the same data format preset, [0013]. Also, the original data and the building-specific data of the subsystem are uploaded into a sematic database and reorganized according to a predetermined semantic recognition model, and object data, attribute data, and relation data of the physical entity in the building are acquired to establish a description object of the physical entity, [0015]. Therefore, data of physical entities are acquired and stored in a preset data format in a predefined model),
the target device uploading the data according to the preset attribute model without uploading attribute information corresponding to each piece of the data (Shen [0007-0010 & 0013-0015], discloses acquiring and storing subsystem’s raw data and building-specific data in a semantic database, [0007- 0010]. Furthermore, the original data and the building-specific data of the system organized according to a 
storing the data of the target device uploaded according to the preset attribute model into a service database (Shen, [0015-0030] discloses original data and the building-specific data of the system organized according to a predetermined semantic recognition model. In this structure of storage, the attribute data of the same class of physical entities has preset data format and the attribute data has a fixed classification data block, and the type and the number of data items in each classification data block are uniformly set, [0013-0015]. Shen further discloses storing all of the original data collected about the subsystems, inherent data of the building, object data, relationship data in a semantic database/storage unit, [0027]).

Regarding claim 2, Shen discloses the method according to claim 1, wherein the relationship data identifies a connection relationship, a hierarchical relationship, or a supply relationship between the target device and another device (Shen, [0066] discloses relational data is used to describe the relationship between the equivalent physical entities, for example, the position of the room in the building, the topological relationship between the electromechanical equipment and other equipment in the system (connection relationship), the relationship between the electromechanical equipment and the room, the topology of the pipe network, etc. . The attribute 

Regarding claim 3, Shen discloses the method according to claim 2, wherein the target device is a physical object (Shen, [0012; 0066] discloses physical entity (target object) uniquely describes a data packet including object data and attribute data, the object data is used to represent a category of a physical entity, and the attribute data is used to describe a property of a physical entity, and the relationship data is used to express the relationship between peer physical entities, [0012].  Shen also discloses that in a building, a physical entity can be a component of a building, such as a floor, space, wall, curtain wall, floor, door, window, etc., or it can be a subsystem set up in a building, for example, a strong electric power. Systems, cold source systems, etc., can also be electromechanical devices in subsystems, [0066]) and
the other device is a physical object or a virtual object (Shen, [0019; 0063], discloses a user instructions/query which provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. The device identifier provided in the user’s request is associated with a physical device and enables the system to obtain data/attributes of a physical object, [0019]. Physical entities are uniquely identified by an ID which a user uses to query for a relationship data, data package which includes relation data corresponding to the desired subsystem or physical entity is obtained, [0063]).

Regarding claim 4, Shen discloses the method according to claim 1, wherein before acquiring, based on the target device identifier, all relationship data corresponding to the target device from a relationship database, the method further comprises (Shen, [0015]  a sematic database reorganized according to a predetermined semantic recognition model/template is created prior to acquiring device data based on a device identifier which defines the attributes/description object of the physical entity (object data, attribute data, and relation data of the physical entity in the building) that need to be uploaded and the format for saving the acquired data in the database):
acquiring the relationship data between the target device and another device in the Internet of Things (Shen, [0009-0015] discloses obtaining and storing the subsystem’s raw data and building-specific data in a sematic database and reorganized according to a predetermined semantic recognition model/template [0009]. The original data and the building-specific data of the subsystem are reorganized, object data, attribute data, and relational data of the physical entities in the building are acquired to establish a semantic database describing the physical entity as an object, [0010]); and
storing the relationship data between the target device and the other device into the relationship database in a tag mode (Shen, [0072] discloses that relational data is used to describe the relationship between peer physical entities. For example, describe other pumps and pipelines connected upstream and downstream of a water pump in a cold source system. In an alternative implementation, the relational data is a standardized relational description tag, each tag describing a predetermined relationship (relationship data described and stored in tag mode).

Regarding claim 5, Shen discloses the method according to claim 4, wherein the tag mode is represented by a key-value (Shen [0069], discloses a target device identified as cold machine 001 with corresponding attribute data includes the identifier of the cold machine, and key values such as the installation position in the building, the status parameters, and the energy consumption status of the branch where it is located, and even the temperature status within the area in which it is responsible).

Regarding claim 8, Shen discloses the method according to claim 1, wherein before storing the data of the target device into a service database, the method further comprises (Shen [0014-0015] discloses that prior to storing any data in a semantic database, a predetermined semantic recognition model is defined as having a presser data format, the attribute of the target data has a fixed classification data block, and the type and the number of data items in each classification data block are uniformly set):
detecting and determining data of a target attribute that needs to be stored according to a pre-configured data storage strategy ([0009-0010;0015-0017] discloses pre-trained semantic recognition model (the pre-trained semantic recognition model detects and determines the categories of the attributes of a target) used to determine the category of a collection attributes of a physical entity, [0016]. The original data of the subsystem and/or the inherent data of the building are reorganized into the relation data or attribute data of the matching physical entity according to the data format corresponding to the category of the physical entity (data storage strategy), [0017]); and
pre-trained semantic recognition model (the pre-trained semantic recognition model detects and determines attributes of a target device, some the attributes include object data, and relation data of the physical entity in the building) to determine the category of a collection attributes of a physical entity, [0016]. The original data of the subsystem and/or the inherent data of the building are reorganized into the relation data or attribute data of the matching physical entity according to the data format corresponding to the category of the physical entity (data storage strategy), [0017]).

Regarding claim 9, Shen discloses the method according to claim 8, wherein the pre-configured data storage strategy comprises: storing all the data of the reported target attribute; when the data of the target attribute received this time changes compared with the data stored last time, storing the data this time; or if the data received this time is greater than a preset threshold, storing the data received this time (Shen, Fig. 3, [0073], discloses that if it is necessary to update the attributes of the physical entities (Receiving attributes that are different from that values stored at an earlier time), it is sufficient to directly add the data items of the corresponding classified data blocks of the attributes (Replacing the old values with new values received at a later time). For another example, if it is necessary to increase the number of physical entities (New values received), the corresponding data packets Replacing old data with new data received at a later time).

Regarding claim 19, Shen discloses a non-transitory computer medium storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform operations comprising (Shen [0032; 0115], discloses a computer system, comprising a processor and a memory for storing computer program instructions, the computer program instructions being executed by the processor for implementing Aspects of the method described. Shen further disclose a non-volatile memory in [0115]):
. receiving a relationship data query request (query for a relationship data) carrying a target device identifier (uniquely identified, ID) sent by a query device (Shen, [0019;0063], discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. Physical entities are uniquely identified by an ID which a user uses to query for a relationship data, data package which includes relation data corresponding to the desired subsystem or physical entity is obtained, [0063]);
wherein the target device identifier is associated with a target device (Shen, [0019;0063], discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. The user query provides a device identifier associated with a target device which is used to obtain data/attributes of the 
the target device comprising a physical object or a virtual object (Shen, [0019; 0063], discloses a user instructions/query which provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. The device identifier provided in the user’s request is associated with a physical device and enables the system to obtain data/attributes of a physical object, [0019]. Physical entities are uniquely identified by an ID which a user uses to query for a relationship data, data package which includes relation data corresponding to the desired subsystem or physical entity is obtained, [0063]);
acquiring (retrieving relationship data), based on the target device identifier, all relationship data corresponding to the target device from a relationship database (Shen, [0019-0028],  discloses a relational data storage unit/database for storing relational data of a physical entity to mark the relation between the physical entity and other peer physical entities, [0027]. Shen [0019] also discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. The user query provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. Physical entities are uniquely identified in by ID used to query a semantic database for relationship data, which is retrieved from the relational data storage unit of the sematic database by matching the 
returning, to the query device, all the relationship data corresponding to the target device (Shen, [0019-0028], discloses a relational data storage unit for storing relational data of a physical entity to mark the relation between the physical entity and other peer physical entities, [0027]. Shen [0019] also discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. The user query provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. Physical entities are uniquely identified in by ID used to query a semantic database for relationship data, which is retrieved from the relational data storage unit of the sematic database by matching the unique identifier of the target subsystem in a query to retrieve relationship data of a corresponding subsystem/physical entity. Physical entities are uniquely identified in by ID used to query a semantic database for relationship data, which is retrieved from the relational data storage unit of the sematic database by matching the unique identifier of the target subsystem in a query to retrieve relationship data of a corresponding subsystem/physical entity) 
determining whether the target device is a physical object (Shen [0019] discloses a process of traversing a relationship data to obtain a unique device identification information and determining that the obtained unique device identification information is associated/corresponds to a physical entity/object and obtaining the target data and the 
in response to determining that the target device is a physical object (physical entity) the method further comprising (Shen, [0019-0020], discloses a process of traversing a relationship data to obtain a unique device identification information and determining that the obtained unique device identification information is associated/corresponds to a physical entity/object and obtaining the target data and the attribute data of the target physical entity through the unique identification information):
receiving data uploaded by the target device (i.e., object data, attribute data, and relation data of the physical entity in the building are acquired or “uploaded”) according to a preset attribute model (Shen [0013-15], discloses original data and the building-specific data of the system uploaded/organized according to a predetermined semantic recognition model in a database. In this structure of storage, the attribute data of the same class of physical entities has preset data format and the attribute data has a fixed classification data block, and the type and the number of data items in each classification data block are uniformly set),
 the preset attribute model comprising at least one pre-defined attribute (Category of physical entity) of the target device (Shen, [0013-0016], discloses that the attribute data of the physical entities (Target devices) of the same category have the same preset data format, and the relationship data of the physical entities of the same category have the same data format preset, [0013]. Also, the original data and the building-specific data of the subsystem are uploaded into a sematic database and reorganized according to a predetermined semantic recognition model, and object data, 
the target device uploading the data according to the preset attribute model without uploading attribute information corresponding to each piece of the data (Shen [0007-0010 & 0013-0015], discloses acquiring and storing subsystem’s raw data and building-specific data in a semantic database, [0007- 0010]. Furthermore, the original data and the building-specific data of the system organized according to a predetermined semantic recognition model in a database. In this structure of storage, the attribute data of the same class of physical entities has preset data format and the attribute data has a fixed classification data block, and the type and the number of data items in each classification data block are uniformly set, [0013-0015]); and
storing the data of the target device uploaded according to the preset attribute model into a service database (Shen, [0015-0030] discloses original data and the building-specific data of the system organized according to a predetermined semantic recognition model. In this structure of storage, the attribute data of the same class of physical entities has preset data format and the attribute data has a fixed classification data block, and the type and the number of data items in each classification data block are uniformly set, [0013-0015]. Shen further discloses storing all of the original data collected about the subsystems, inherent data of the building, object data, relationship data in a semantic database/storage unit, [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shen et al. (CN 107688627 A), in view of Wong, JR. (US 2017/0193124 A1).

Regarding claim 10, Shen a server device (Shen, Fig. 6, [0118], server 6), the device comprising:
at least one processor (Shen Fig. 6, [0118], discloses the server 6 includes a
general-purpose computer hardware structure that includes at least a processor 61 and a memory 62); and
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (Shen [0032], discloses a computer system, comprising a 
receiving a relationship data query request (query for a relationship data) carrying a target device identifier (uniquely identified, ID) sent by a query device (Shen, [0019;0063], discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. Physical entities are uniquely identified by an ID which a user uses to query for a relationship data, data package which includes relation data corresponding to the desired subsystem or physical entity is obtained, [0063]);
wherein the target device identifier is associated with a target device (Shen, [0019;0063], discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. The user query provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. Physical entities are uniquely identified by an ID which a user uses to query for a relationship data, data package which includes relation data corresponding to the desired subsystem or physical entity is obtained, [0063]);
the target device comprising a physical object or a virtual object (Shen, [0019; 0063], discloses a user instructions/query which provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. The device identifier provided in the user’s request is associated with a physical device and 
acquiring (retrieving relationship data), based on the target device identifier, all relationship data corresponding to the target device from a relationship database (Shen, [0019-0028],  discloses a relational data storage unit/database for storing relational data of a physical entity to mark the relation between the physical entity and other peer physical entities, [0027]. Shen [0019] also discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, [0019]. The user query provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. Physical entities are uniquely identified in by ID used to query a semantic database for relationship data, which is retrieved from the relational data storage unit of the sematic database by matching the unique identifier of the target subsystem in a query to retrieve relationship data of a corresponding subsystem/physical entity); 
returning, to the query device, all the relationship data corresponding to the target device (Shen, [0019-0028], discloses a relational data storage unit for storing relational data of a physical entity to mark the relation between the physical entity and other peer physical entities, [0027]. Shen [0019] also discloses that in response to user instructions/query obtaining relationship and attribute data of a target physical entity through a unique identification information provided by the user instruction/query, 
determining whether the target device is a physical object (Shen [0019] discloses a process of traversing a relationship data to obtain a unique device identification information and determining that the obtained unique device identification information is associated/corresponds to a physical entity/object and obtaining the target data and the attribute data of the target physical entity through the unique identification information) and
in response to determining that the target device is a physical object (physical entity) the method further comprising (Shen, [0019-0020], discloses a process of traversing a relationship data to obtain a unique device identification information and determining that the obtained unique device identification information is associated/corresponds to a physical entity/object and obtaining the target data and the attribute data of the target physical entity through the unique identification information):

 the preset attribute model comprising at least one pre-defined attribute (Category of physical entity) of the target device (Shen, [0013-0016], discloses that the attribute data of the physical entities (Target devices) of the same category have the same preset data format, and the relationship data of the physical entities of the same category have the same data format preset, [0013]. Also, the original data and the building-specific data of the subsystem are uploaded into a sematic database and reorganized according to a predetermined semantic recognition model, and object data, attribute data, and relation data of the physical entity in the building are acquired to establish a description object of the physical entity, [0015]. Therefore, data of physical entities are acquired and stored in a preset data format in a predefined model),
the target device uploading the data according to the preset attribute model without uploading attribute information corresponding to each piece of the data (Shen [0007-0010 & 0013-0015], discloses acquiring and storing subsystem’s raw data and building-specific data in a semantic database, [0007- 0010]. Furthermore, the original data and the building-specific data of the system organized according to a 
storing the data of the target device uploaded according to the preset attribute model into a service database (Shen, [0015-0030] discloses original data and the building-specific data of the system organized according to a predetermined semantic recognition model. In this structure of storage, the attribute data of the same class of physical entities has preset data format and the attribute data has a fixed classification data block, and the type and the number of data items in each classification data block are uniformly set, [0013-0015]. Shen further discloses storing all of the original data collected about the subsystems, inherent data of the building, object data, relationship data in a semantic database/storage unit, [0027]).
Shen did not explicitly disclose a “cloud server device”
Wong discloses a cloud server (Wong [0015 & 0018] discloses a server used to implement tagging of physical and virtual objects in a cloud infrastructure. The system enable plurality of automated identification identifiers (such as QR, RFID) to uniquely identify, retrieve and allow decision making on a virtual or physical object which has a unique URI accessible via cloud infrastructure on multiple devices).
Shen and Wong are analogous because both teachings are from the same field of endeavor with respect to the use of identifiers to uniquely identifier objects in a computer network.


Regarding claim 11, Shen and Wong disclose the device according to claim 10, wherein the relationship data identifies a connection relationship, a hierarchical relationship, or a supply relationship between the target device and another device (Shen, [0066] discloses relational data is used to describe the relationship between the equivalent physical entities, for example, the position of the room in the building, the topological relationship between the electromechanical equipment and other equipment in the system (connection relationship), the relationship between the electromechanical equipment and the room, the topology of the pipe network, etc. . The attribute information is used to describe the attributes of the physical entity, such as the current state parameters of the object, and the control instructions on the object).
The motivation to combine is similar to that of claim 10.

Regarding claim 12, Shen and Wong disclose the device according to claim 11, wherein the target device is a physical object, and the other device is a physical object or a virtual object (Shen, [0012;0066] discloses physical entity (target object) uniquely describes a data packet including object data and attribute data, the object data is used to represent a category of a physical entity, and the attribute data is used to describe a relationship data is used to express the relationship between peer physical entities, [0012].  Shen also discloses that in a building, a physical entity can be a component of a building, such as a floor, space, wall, curtain wall, floor, door, window, etc., or it can be a subsystem set up in a building, for example, a strong electric power. Systems, cold source systems, etc., can also be electromechanical devices in subsystems, [0066]) and
the other device is a physical object or a virtual object (Shen, [0019; 0063], discloses a user instructions/query which provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. The device identifier provided in the user’s request is associated with a physical device and enables the system to obtain data/attributes of a physical object, [0019]. Physical entities are uniquely identified by an ID which a user uses to query for a relationship data, data package which includes relation data corresponding to the desired subsystem or physical entity is obtained, [0063]).
The motivation to combine is similar to that of claim 11.

Regarding claim 13, Shen and Wong disclose the device according to claim 10, wherein before acquiring, based on the target device identifier, all relationship data corresponding to the target device from a relationship database, the operations further comprise (Shen, [0015]  a sematic database reorganized according to a predetermined semantic recognition model/template is created prior to acquiring device data based on a device identifier which defines the attributes/description object of the physical entity (object data, attribute data, and relation data of the physical entity in the 
acquiring the relationship data between the target device and another device in the Internet of Things (Shen, [0009-0015] discloses obtaining and storing the subsystem’s raw data and building-specific data in a sematic database and reorganized according to a predetermined semantic recognition model/template [0009]. The original data and the building-specific data of the subsystem are reorganized, object data, attribute data, and relational data of the physical entities in the building are acquired to establish a semantic database describing the physical entity as an object, [0010]); and
storing the relationship data between the target device and the other device into the relationship database in a tag mode (Shen, [0072] discloses that relational data is used to describe the relationship between peer physical entities. For example, describe other pumps and pipelines connected upstream and downstream of a water pump in a cold source system. In an alternative implementation, the relational data is a standardized relational description tag, each tag describing a predetermined relationship (relationship data described and stored in tag mode).
The motivation to combine is similar to that of claim 10.

Regarding claim 14, Shen and Wong disclose the device according to claim 13, wherein the tag mode is represented by a key-value (Shen [0069], discloses a target device identified as cold machine 001 with corresponding attribute data includes the identifier of the cold machine (key), and key values such as the installation position in the building, the status parameters, and the energy consumption status of the branch 
The motivation to combine is similar to that of claim 13.

Regarding claim 17, Shen and Wong disclose the device according to claim 10, wherein before storing the data of the target device into a service database, the operations further comprise (Shen [0014-0015] discloses that prior to storing any data in a semantic database, a predetermined semantic recognition model is defined as having a presser data format, the attribute of the target data has a fixed classification data block, and the type and the number of data items in each classification data block are uniformly set):
detecting and determining data of a target attribute that needs to be stored according to a pre-configured data storage strategy (Shen [0009-0010;0015-0017] discloses pre-trained semantic recognition model (the pre-trained semantic recognition model detects and determines the categories of the attributes of a target) used to determine the category of a collection attributes of a physical entity, [0016]. The original data of the subsystem and/or the inherent data of the building are reorganized into the relation data or attribute data of the matching physical entity according to the data format corresponding to the category of the physical entity (data storage strategy), [0017]. Wong [0018] also identified the data type based on unique identifiers, (such as QR, RFID) used to uniquely identify, retrieve and allow decision making on a virtual or physical object which has a unique URI accessible via cloud infrastructure on multiple devices); and
pre-trained semantic recognition model (the pre-trained semantic recognition model detects and determines attributes of a target, some the attributes include object data, and relation data of the physical entity in the building) to determine the category of a collection attributes of a physical entity, [0016]. The original data of the subsystem and/or the inherent data of the building are reorganized into the relation data or attribute data of the matching physical entity according to the data format corresponding to the category of the physical entity (data storage strategy), [0017]).
The motivation to combine is similar to that of claim 10

Regarding claim 18, Shen and Wong disclose the device according to claim 17, wherein the pre-configured data storage strategy comprises: storing all the data of the reported target attribute; when the data of the target attribute received this time changes compared with the data stored last time, storing the data this time; or if the data received this time is greater than a preset threshold, storing the data received this time (Shen, Fig. 3, [0073], discloses that if it is necessary to update the attributes of the physical entities (Receiving attributes that are different from that values stored at an earlier time), it is sufficient to directly add the data items of the corresponding classified data blocks of the attributes (Replacing all of the old values with new values received at a later time). For another example, if it is necessary to New values received), the corresponding data packets containing the object data and the attribute data and the corresponding relation data are directly added (Replacing all old data with new data received at a later time).
The motivation to combine is similar to that of claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to determining whether a target device is a physical object or a virtual object.
Wong, JR. (US 2017/0193124 A1)
Merkle, JR. et al. (US 2004/0030912 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.F.D/Examiner, Art Unit 2443                                                                                                                                                                                                        
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443